422 Fleming Street, Suite 7 Key West, FL33040 866-862-1719(P) & (F) April 1, 2013 Securities and Exchange Commission VIA EDGAR 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20548 Attn:Division of Investment Management Re: American Pension Investors Trust Trust, File Nos. 811-04262 and 002-96538 Ladies and Gentlemen: Pursuant to the requirements of Rule 485(a) promulgated under the Securities Act of 1993, as amended, we are, on behalf of American Pension Investors Trust (the “Trust”), filing Post-Effective Amendment # 57 (“PEA#57”) toRegistration Statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940.This PEA#57 is being filed to add Class I shares to the API Efficient Frontier Growth Fund, API Efficient Frontier Core Income Fund, API Efficient Frontier Value Fund and the API Master Allocation Fund.The Class I shares being registered via this amendment are identical in every respect to the Class I shares currently offered by the API Efficient Frontier Capital Income Fund and API Efficient Frontier Income Fund. This PEA # 57 contains conformed signature pages, the manually signed originals of which are maintained at the offices of the Trust.Please direct any comments regarding the Trust’s PEA#57 to me at the above-listed address and phone number.Thank you for your consideration. Sincerely, DRAKE COMPLIANCE, LLC /s/David D. Jones DAVID D. JONES
